Exhibit 10.3

AMERIGON INCORPORATED

March __, 2011

Amerigon Incorporated

21680 Haggerty Road, Ste. 101

Northville, Michigan 48167

Telephone: (248) 504-0500

 

  Re: Amerigon Incorporated-Lock - Up Agreement

Dear Sirs:

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Purchase Agreement”), dated as of March 30,
2011 by and among Amerigon Incorporated (the “Company”) and the investors listed
on the Schedule of Buyers attached thereto (the “Buyers”), with respect to the
issuance of (i) Series C Convertible Preferred Shares (the “Preferred Shares”)
convertible into the Company’s common stock, no par value (the “Common Stock”)
and (ii) Series A Warrants (as defined in the Certificate of Designations) which
will be exercisable to purchase Common Stock. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement.

In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the date
that is 90 days after the release of the Escrow Funds from escrow in accordance
with the terms and conditions set forth in the Escrow Agreement (the “Lock-Up
Period”), the undersigned will not, and will cause all affiliates (as defined in
Rule 144) of the undersigned or any person in privity with the undersigned or
any affiliate of the undersigned not to, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase, make any short
sale or otherwise dispose of or agree to dispose of, directly or indirectly, any
shares of Common Stock or Common Stock Equivalents, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities and Exchange Act of 1934, as
amended and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to any shares of Common Stock or Common
Stock Equivalents owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the “Undersigned’s Shares”), (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned’s Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Common Stock or other securities, in cash or otherwise, (iii) make
any demand for or exercise any right or cause to be filed a registration
statement, including any amendments



--------------------------------------------------------------------------------

thereto, with respect to the registration of any shares of Common Stock or
Common Stock Equivalents, or (iv) publicly disclose the intention to do any of
the foregoing.

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition or deemed sale or disposition of the
Undersigned’s Shares or the economics of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided, that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein and so long
as there is no net change in beneficial ownership of Common Stock held by the
undersigned, (iii) by way of intestate succession, and (iv) by way of
distributions to or from any partnership, corporation or limited liability
company wholly controlled by the undersigned or by a member of the immediate
family of the undersigned, provided, that the transferee or transferees thereof
agree to be bound in writing by the restrictions set forth herein. Furthermore,
notwithstanding the foregoing, any pledge in effect on the date hereof of the
Undersigned’s Shares as security for a margin account or loan pursuant to the
terms of such account or loan, and any dispositions pursuant to the terms
thereof shall not be prohibited by this Lock-up Agreement. For purposes of this
Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. The undersigned now
has, and, except as contemplated by clauses (i) and (ii) in the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever (except for pledges in effect on the date
hereof of the Undersigned’s Shares as security for a margin account or loan
pursuant to the terms of such account or loan). The undersigned agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar (the “Transfer Agent”) against the transfer of the
Undersigned’s Shares except in compliance with the foregoing restrictions.

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific



--------------------------------------------------------------------------------

performance of the undersigned’s obligations hereunder. The undersigned hereby
represents that the undersigned has the power and authority to execute, deliver
and perform this Lock-Up Agreement, that the undersigned has received adequate
consideration therefor and that the undersigned will indirectly benefit from the
closing of the transactions contemplated by the Purchase Agreement.

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable by the undersigned and shall be binding upon the undersigned’s
heirs, legal representatives, successors, and assigns.

The undersigned understands that, if the Purchase Agreement (other than the
provisions thereof which survive termination) terminates or is terminated, in
each case in accordance with its terms and provisions, prior to the payment for
and delivery of the Preferred Shares to be sold thereunder, the undersigned
shall be released from all obligations under this Lock-up Agreement. The
undersigned also understands that, if the W.E.T. Acquisition is terminated or
not consummated on or prior to the W.E.T. Date such that the Escrow Funds are
released to redeem the Preferred Shares in accordance with the Certificate of
Designations and the Escrow Agreement, the undersigned shall be released from
all obligations under this Lock-up Agreement.

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours,    Exact Name of Stockholder    Authorized Signature    Title

 

Agreed to and Acknowledged: AMERIGON INCORPORATED By:       Name:   Title: